Citation Nr: 0717971	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-18 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a compensable 
evaluation for hepatitis.  This case was previously before 
the Board in October 2005, at which time it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Active hepatitis has not been demonstrated on recent VA 
examinations.  

2.  An incapacitating episode of hepatitis has not been 
shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in October 2003 and October 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  Information concerning the evidence needed to 
establish a disability rating and effective date was 
furnished with the supplemental statement of the case issued 
in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's testimony at hearings, post-service private 
treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at his hearings, private treatment records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 100 percent evaluation may be assigned for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  With 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least six weeks 
during the past 12-month period, but not occurring 
constantly, a 60 percent evaluation may be assigned.  With 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, a 40 percent evaluation may 
be assigned.  A 20 percent evaluation is assignable for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent evaluation is assignable with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A noncompensable evaluation may be assigned when 
nonsymptomatic.  Note 2:  For purposes of evaluating 
conditions under Diagnostic Code 7345, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
Diagnostic Code 7345.

The evidence supporting the veteran's claim includes his 
complaints and some laboratory findings.  The Board observes 
that the veteran has reported he has symptoms of hepatitis on 
the VA examinations conducted in September 2002, April 2004 
and September 2006.  In this regard, the Board notes that 
during the September 2002 VA examination, the veteran 
asserted that his hepatitis flared up at times, that he 
becomes jaundiced and experiences abdominal pain.  Similar 
complaints were recorded at the time of the April 2004 VA 
examination, when he also described episodes of weight loss, 
nausea and dark urine that lasted an average of two weeks.  
He claimed that he had at least one to four episodes each 
year.  Each examination revealed right quadrant tenderness.  

The veteran again asserted during the September 2006 VA 
examination that, two to three times a year, he continued to 
have symptoms of fatigue, nausea, vomiting, anorexia and 
joint pain.  He also described right upper quadrant pain and 
tenderness.  He claimed that two to three times a year, he 
could not work and did not feel well.  

Extensive private medical records have been associated with 
the claims folder.  The Board points out that on various 
occasions liver tests including ALT (also known as SGPT) and 
AST (also known as SGOT) have been abnormal.  

The evidence against the veteran's claim includes the 
findings contained in private medical records and on VA 
examinations.  In this regard, the Board observes that that 
the September 2002 VA examination demonstrated that the 
sclerae were nonicteric and there was no evidence of 
hepatosplenomegaly.  No rebound or muscle guarding was 
present, and the liver was not palpable.  The diagnoses were 
hepatitis B, with serologic evidence of immunity, and 
negative laboratory evidence of chronic active hepatitis.  
Following the VA examination in April 2004, the diagnoses 
were history of hepatitis A, with no evidence on examination 
of acute or chronic hepatitis. It was indicated that there 
was an elevated GGT, but in the absence of elevated SGOT 
and/or SGPT, active significant hepatitis was unlikely.  

When examined by the VA in September 2006, it was noted that 
the eyes were nonicteric and normal.  Although the veteran 
had tenderness of the right upper quadrant on deep palpation, 
there was no evidence of hepatosplenomegaly, ascites or a 
mass.  The diagnosis was that no viral or autoimmune 
hepatitis was found.  It was indicated that all laboratory 
studies and an ultrasound of the liver were normal.  The 
examiner noted that the clinical examination revealed that 
the veteran did not have any evidence of hepatitis, and that 
all tests were normal.  Based on a review of the claims 
folder, it was the examiner's medical opinion that the 
veteran had subjective residuals consistent with a remote 
history of hepatitis during flare-ups, despite the absence of 
objective indicators, but in light of the natural history of 
hepatitis A and B, and no serological diagnosis, she could 
not state with certainty that the veteran had any current 
objective residuals of hepatitis treated in service.  

In addition, the Board observes that the private medical 
records do not contain any indication that the veteran has 
experienced any incapacitating episodes of hepatitis.  

The Board emphasizes that an incapacitating episode resulting 
from hepatitis has not been documented in the record.  The 
Board concludes that the medical findings showing no active 
hepatitis are of greater probative value than the veteran's 
allegations regarding the severity of hepatitis.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for a compensable evaluation for hepatitis.




ORDER

A compensable evaluation for hepatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


